Citation Nr: 0404406	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for postoperative residuals of pes planus.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for degenerative joint disease of the lumbar spine 
from March 12, 2001, to September 26, 2003.  

3.  Entitlement to a disability evaluation in excess of 40 
percent for degenerative joint disease of the lumbar spine 
from September 26, 2003.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

A rating decision dated in April 2002 granted service 
connection for bilateral ankle disabilities secondary to the 
veteran's service-connected pes planus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Although the service-connected bilateral pes planus is 
productive of pronounced impairment, unusual or exceptional 
disability factors warranting an extraschedular evaluation 
are not shown.  

3.  The service-connected degenerative joint disease of the 
lumbar spine is manifested primarily by back pain and by 
limitation of motion of the lumbar spine, but ankylosis of 
the thoracolumbar spine is not shown.  Unusual or exceptional 
disability factors warranting an extraschedular evaluation 
are not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5276 
(2003).  

2.  The criteria for a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine from March 12, 
2001, to September 26, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
diagnostic codes 5003, 5292 (effective prior to September 26, 
2003).  

3.  The criteria for a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine from September 
26, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1); 68 Fed. Reg. 51,454, 51,456-
57 (Aug. 27, 2003) (effective Sept. 26, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5242)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided, including the examination furnished in March 2002.  
The Board notes in particular that Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004), is not for application 
because the rating decision denying the increased rating 
claims was rendered after a notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, had been provided to the veteran.  The Board 
therefore finds that the notice and duty to assist provisions 
of the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although the rating criteria for evaluating spine 
disabilities that became effective on September 26, 2003, 
were not furnished to the veteran in a supplemental statement 
of the case, no prejudice results.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  This is because, as noted below, 
a higher rating for the service-connected low back disorder 
under the rating formula by which spine disabilities are now 
evaluated requires the presence of unfavorable ankylosis of 
the thoracolumbar spine.  The record clearly shows the 
absence of such a finding.  Remanding this issue for the 
purpose of informing the veteran of a change in the law that 
would have no effect on the evaluation of his service-
connected disability would merely exalt form over substance 
without any benefit accruing to the veteran.  The Board 
declines to do this.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2003), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  

A.  Pes planus

The record shows that a Board decision dated in October 1970 
granted service connection for bilateral pes planus by reason 
of aggravation.  A rating decision dated the following 
December assigned a 30 percent evaluation under Diagnostic 
Code 5276, effective from separation.  

Although Board decisions dated in November 1973 and March 
1975 denied an evaluation higher than 30 percent for pes 
planus, a Board decision dated in October 1976 granted an 
evaluation of 50 percent for the bilateral pes planus.  A 
rating decision dated in November 1976 made the evaluation 
effective from April 14, 1975.  Board decisions dated in 
March 1978, February 1980, March 1982, and January 1990 
denied the veteran's claim of entitlement to a rating in 
excess of 50 percent for pes planus.  The United States Court 
of Appeals for Veterans Claims (Court) upheld the Board's 
determination in April 1991, and the United States Court of 
Appeals for the Federal Circuit upheld the Court's decision 
later the same year.    

The veteran's reopened claim for an evaluation in excess of 
50 percent for pes planus was received on March 12, 2001, 
when he contended that he should be rated 100 percent 
disabled for his pes planus.  

The record does not show that an extraschedular evaluation is 
warranted.  There is no showing that the veteran's pes 
planus, standing alone, requires frequent hospitalizations or 
results in marked interference with employment.  The record 
over the years shows that the veteran's employability has 
been adversely affected by numerous factors, organic and non-
organic, in addition to his bilateral foot disorder.  

On VA examination in March 2002, the examiner stated that he 
had reviewed the record.  It was reported that his feet were 
injured in service when his ship hit a mine and the bow of 
the ship exploded.  It was stated that his feet were casted 
and that he was medically evacuated to a service hospital in 
the United States.  It was also reported that the veteran 
underwent surgery on his feet in 1970 for fallen arches.  The 
surgery reportedly involved fusion but failed.  One of his 
physicians indicated by 1976 that no further surgical 
intervention could be done to his feet.  Although inserts 
were prescribed, the veteran indicated that he had no benefit 
from wearing the inserts and that he actually had more pain.  
He said that he had not worn shoe inserts since the late 
1970s.  

The veteran complained of continuing worsening severe pain of 
both feet that occurred 24 hours a day and was associated 
with bilateral weakness, stiffness, swelling, heat, 
fatigability, and lack of endurance.  These symptoms 
reportedly occurred at rest, standing or walking, or when 
having to wear any type of shoes.  The veteran denied any 
redness and indicated that he had not seen a physician for 
several years for his feet.  He said that even though he 
regularly visited the primary care clinic, he had not been 
referred to a podiatrist.  Although the veteran claimed that 
he had asked for pain management, the examiner said that the 
electronic file did not document this.  The examiner noted 
that the veteran complained that he had recently been taken 
off Naprosyn, an arthritic medication that gave him a fair 
response and relieved his pain, although most of the time the 
response was poor.  The examiner also noted, however, that 
the file indicated that the veteran had a laboratory 
indication of renal impairment.  It was reported that in 
addition to pain medication, the veteran used Ben-Gay and 
soaked his feet in hot water.  He also took Tylenol with one 
ounce of gin.  He claimed that on a scale of one to 10, his 
foot pain was "50+" and that it lasted 24 hours a day.  He 
had not had any splints or braces.  

Because the veteran said that he was unemployed, the examiner 
stated that his feet were not affected by employment.  He had 
trouble navigating stairways and also had trouble walking.  
Although he "stumbles" frequently, he had not had any 
falling history.  He reported that he had trouble driving 
because of difficulty operating the foot pedals because of 
the pain.  He said that he stumbled because it was hard for 
him to pick up his feet and he felt as though he could not 
"get a full range of motion of his feet."  He said that he 
normally wore a size 11.5 shoe, he bought a size 13 because 
his foot was more comfortable in a larger size shoe.  He was 
unable to exercise because of his back and bilateral foot 
pain.  He avoided cooking because it required standing.  He 
reported that he went out for most of his meals.  The veteran 
also reported that going up and down stairs exacerbated his 
foot pain.  His back, foot and ankle pain precluded him from 
cleaning his house, doing yard work, or doing any exercises.  

On examination, the veteran was observed to be flatfooted and 
to walk with both feet pronated.  The right foot appeared to 
be more pronated than the left.  This caused the veteran to 
walk with a limp.  He said that his left foot hurt worse than 
his right.  He had difficulty keeping up with the examiner 
when they walked 350 feet to the examining room.  However, he 
was able to remove both shoes and socks without any 
difficulty, although he had some moaning and complained of 
back pain with this maneuver.  He had early hallux valgus 
deformity of both great toes and bunions, with early 
formation on the first metatarsal heads.  The veteran had 
healed 10-centimeter surgical incisions on the medial aspect 
of both arch regions.  His Achilles tendons were slightly 
bowed outward.  He was noted to have some shoe wear laterally 
on both of his shoes.  The veteran denied any Achilles pain 
in a weight bearing or non-weight bearing position.  His 
distal pulses were intact.  There were no calluses or corns 
on the soles of his feet.  The examiner said that the veteran 
complained of pain in his feet after walking further down the 
hallway about 12 feet.  Despite being reminded by the 
examiner of the need for him to stand up, the veteran would 
frequently take a seat, saying that his feet and ankles, as 
well as his back, hurt during the entire examination.  The 
examiner said that the veteran's feet were very stiff and 
non-pliable and had no flexibility of his feet.  The examiner 
noted that the record reflected the veteran's chronic pes 
planus and that he had been treated in the past with 
Darvocet, which he stated had been ineffective, as had non-
steroidal anti-inflammatory drugs.  X-rays of the feet showed 
pes planus, bilaterally.  The pertinent diagnosis was 
bilateral pes planus with residuals of chronic pain and 
decreased range of motion.  The examiner attributed the 
veteran's altered gait to his pes planus.  Renal 
insufficiency with prohibited use of Naprosyn for service-
connected bilateral pes planus due to an elevated creatinine 
of 2.0 was also diagnosed.  

A 50 percent evaluation is warranted for pronounced bilateral 
acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo achillis on manipulation that is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

The symptoms and findings noted on examination in March 2002 
showed marked pronation and extreme tenderness of the plantar 
surfaces of the feet, a condition not improved by orthopedic 
inserts or various pain medications.  This condition has 
existed for many years.  However, there is no showing of 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, symptoms indicative of pronounced 
bilateral pes planus.  This suggests that the 50 percent 
evaluation assigned for the bilateral pes planus was based on 
a finding that the symptoms more nearly approximated the 
criteria necessary for the highest schedular evaluation.  See 
38 C.F.R. § 4.7.  

The veteran is in receipt of the maximum schedular evaluation 
for bilateral pes planus.  His contention in March 2001 may 
be construed as entitlement to an extraschedular evaluation 
for pes planus under 38 C.F.R. § 3.321(b)(1).  The provisions 
of 38 C.F.R. § 3.321(b)(1) were furnished to the veteran and 
his representative in the statement of the case issued in 
February 2002.  

However, the record does not show such an exceptional or 
unusual disability picture, with related factors including 
frequent hospitalizations or marked interference with 
employment, such as to render impractical the application of 
the regular schedular standards.  There is no showing that 
the veteran has undergone frequent hospitalizations for his 
pes planus.  Although the March 2002 VA examination report 
reflects the veteran's claim that he worked in security 
following service for seven years and was terminated due to a 
disability involving his feet, it was also reported that he 
had not worked since 1977.  In these circumstances, it is not 
possible to gauge the current effect of his pes planus on his 
employment without a resort to speculation.  However, ratings 
may not be predicated on speculation.  See 38 C.F.R. § 4.3 
(2003) (citing 38 C.F.R. § 3.102).  

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2003) (emphasis added).  
The adverse occupational impact of the service-connected 
disability is contemplated in the 50 percent rating that has 
been assigned for many years.  Given the many other factors 
working to render the veteran unemployable and the many years 
that have elapsed since he was last employed, it is 
impossible to know what the current impact of the service-
connected pes planus would be on any given employment.  Based 
on these considerations, the Board finds that the RO did not 
err in not referring this claim to the Director of the VA 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  

B.  Degenerative joint disease of the lumbar spine

The record shows that a Board decision dated in September 
1996 granted service connection for lumbosacral 
myoligamentous strain with arthritis secondary to service-
connected pes planus.  A rating decision dated in January 
1997 rated the low back condition zero percent disabling 
under Diagnostic Code 5295, effective from June 26, 1989, the 
date the back issue was raised in a substantive appeal.  The 
veteran disagreed with the evaluation assigned, and a 
statement of the case addressing the issue was furnished in 
February 1997.  However, the veteran did not perfect his 
appeal.  

A report of contact dated December 17, 1999, reflected the 
veteran's claim that his back disorder had worsened and 
warranted an evaluation greater than the zero percent rating 
then assigned.  A rating decision dated in February 2000 
increased the evaluation for degenerative joint disease of 
the lumbar spine to 40 percent under diagnostic codes 5003 
and 5292, effective from the date of the report of contact.  
The veteran was notified of this decision and of his 
appellate rights later in February.  

The veteran disagreed with the evaluation assigned, 
contending that his low back disorder should be rated 100 
percent disabling from the date of his separation from 
service.  In April 2000, he was provided with a statement of 
the case addressing the increased rating claim, but he did 
not perfect his appeal of the issue.  The February 2000 
rating decision therefore became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 
20.1103 (2003).  

On March 12, 2001, the veteran reopened his claim for an 
increased rating for degenerative joint disease of the lumbar 
spine, contending that he should be rated 100 percent for his 
low back disability.  A rating decision dated in August 2001 
continued the 40 percent rating for degenerative joint 
disease of the lumbar spine, and it was from this 
determination that the veteran perfected the current appeal.  

On VA examination in March 2002, the veteran reported that 
the mine explosion in Vietnam that threw him from his ship 
and led to his foot disorder also injured his back.  He 
claimed that while he was hospitalized in service, he 
complained about his back pain but that the treatment 
concentrated on his feet.  He reported that over the years, 
he continued to have severe back pain, which he said 
infrequently radiated down his right lower extremity.  He 
also said that he had weakness, early morning stiffness, 
fatigability and a lack of endurance in his back.  Current 
back treatment consisted of methocarbamol that, he said, did 
not help and that he therefore used infrequently.  He 
reported a good response from cortisone injections that he 
received about every six months.  His last cortisone shot was 
in August 2001.  During a flare-up of pain, he said that his 
pain was 10 on a scale of 10 with 10 being the worst possible 
pain.  The veteran claimed that the pain persisted over the 
course of 24 hours.  Precipitating events were any movement, 
standing, walking, or, particularly, sitting for more than 30 
minutes.  He reported that he took a daily shot of gin with 
two Tylenol to relieve the pain associated with his back, 
foot and ankle conditions.  The veteran reported that the 
effect of his back disorder on his daily activities were the 
same as the effect of his service-connected pes planus on his 
daily activities.  

On examination, it was noted that the veteran had to use the 
armrest to get out of the chair.  He did not have any 
postural abnormalities or spinal fixed deformity.  He had 
some pain on palpation over the paravertebral bodies in the 
lumbar and sacroiliac regions.  He had painful motion when he 
bent forward to remove his socks and shoes, and he reported 
pain when he got on and off the examining table, as well as 
when he navigated the step.  However, there was no 
significant lumbar spasm or weakness noted in his back.  The 
musculature of his back was symmetrical, and his motor 
strength was 5+/5+ in all extremities.  It did not appear 
that his back disorder affected his gait.  He had negative 
Babinski and Romberg tests.  Sensation was intact in all 
extremities.  His deep tendon reflexes were intact and 
essentially 2+ throughout all extremities.  However, the 
veteran could not get up on his tiptoes in order to ambulate.  
He was able to get up on heels, but his ambulation, while 
steady was not perfect and required him to use the wall, the 
examination table and a chair.  In order to tandem walk, the 
veteran held on to the wall and the furniture, and his gait 
was unsteady.  Straight leg raising was to 50 degrees, 
bilaterally.  He had forward flexion of the thoracolumbar 
spine to 45 degrees, backward extension to 15 degrees, and 
side bending to 21 degrees on the right and to 29 degrees on 
the left.  The examiner noted that a magnetic resonance 
imaging (MRI) scan in October 2001 revealed degenerative 
spondylosis of the lumbar spine with bulging at L4-5.  
However, the MRI gave no indication of any spinal canal 
stenosis or herniated disc.  The pertinent diagnosis was 
degenerative spondylosis of the lumbar spine with bulge noted 
at L4-5 but without compromise.  

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  

Prior to September 26, 2003, severe limitation of motion of 
the lumbar segment of the spine warranted a 40 percent 
evaluation, which was the maximum schedular evaluation 
available under that diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective prior to Sept. 26, 2003).  
Similarly, a 40 percent rating was the maximum schedular 
rating available for lumbosacral strain prior to September 
26, 2003.  38 C.F.R. § 4.71a, 5295 (effective prior to Sept. 
26, 2003).  A 60 percent evaluation was available under 
Diagnostic Code 5293 for intervertebral disc syndrome where 
pronounced impairment was shown, but service connection is 
not in effect for intervertebral disc syndrome.  Even if 
service connection were in effect for that disorder, the 
medical evidence indicates that the disc bulge visualized at 
L4-5 has not resulted in compromise of the veteran's 
neurologic status.  

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237 or 
degenerative arthritis of the spine under Diagnostic Code 
5243.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) 
(effective Sept. 26, 2003).  

Under the general rating formula, a 40 percent evaluation is 
warranted where there is forward flexion of the thoracolumbar 
spine to 30 degrees or less, or where favorable ankylosis of 
the entire thoracolumbar spine is shown.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is 
demonstrated.  Id. at 51,456.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  (This 
clearly implies that the factors for consideration under the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now 
contemplated in the rating assigned under the general rating 
formula.)  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no showing that the veteran 
now objectively manifests neurologic symptoms as a 
consequence of his service-connected lumbar spine disorder.  

The recent examination findings show that the veteran does 
not have ankylosis of the thoracolumbar spine.  Ankylosis, 
whether favorable or unfavorable, involves fixation of the 
spine.  Id. at 51,457, Note (5).  Ankylosis has been defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992); Dorland's Illustrated Medical 
Dictionary 86 (28th ed. 1994).  The veteran has limitation of 
motion of his lumbar spine, but he has movement of the spine 
in the three planes of excursion (forward flexion, backward 
extension, and lateroflexion) tested, a fact that refutes any 
notion that his lumbar spine is ankylosed.  There is thus no 
schedular basis for a rating in excess of 40 percent for the 
service-connected spine disability.  

There is likewise no extraschedular basis for an increased 
rating.  There is no showing that the service-connected low 
back disorder has resulted in frequent hospitalizations, nor 
is there any showing that it markedly interferes with 
employment.  As noted with respect to the service-connected 
pes planus, any finding that the low back disorder currently 
results in marked interference with employment is conjectural 
in view of the fact that the veteran has not been employed 
since 1977.  Even if the veteran were now employed, any such 
finding would be conjectural because of the many service-
connected and non-service-connected factors that now 
contribute to the veteran's inability to work.  To take just 
one of these factors and assign it special significance in 
such a scenario could not be anything other than pure 
speculation.  

It follows that the claim for a rating in excess of 40 
percent for degenerative joint disease of the lumbar spine, 
whether considered under criteria now in effect or under 
criteria in effect prior to September 26, 2003, must be 
denied.  


ORDER

An increased evaluation for postoperative residuals of pes 
planus is denied.  

An increased evaluation for degenerative joint disease of the 
lumbar spine from March 12, 2001, to September 26, 2003, is 
denied.  

An increased evaluation for degenerative joint disease of the 
lumbar spine from September 26, 2003, is denied.  


REMAND

The record shows that a Board decision dated in September 
1986 denied entitlement to an effective date earlier than 
December 16, 1983, for disability compensation for post-
traumatic stress disorder.  

In a decision dated in July 1999, the Board granted a 100 
percent evaluation for post-traumatic stress disorder with 
depression.  A rating decision dated in December 1999 
implemented the Board's decision, establishing the effective 
date as May 29, 1990, for the grant of the total schedular 
evaluation.  An unappealed rating decision dated in January 
2001 denied entitlement to an effective date for a grant of 
service connection for post-traumatic stress disorder prior 
to December 16, 1983.  

A rating decision dated in August 2001 granted an effective 
date of May 26, 1990, for the grant of a 100 percent 
evaluation for post-traumatic stress disorder with 
depression.  In September 2001, the veteran disagreed with 
the effective date assigned for the total schedular 
evaluation, contending that the rating should date from 1984 
when he was treated at the VA Medical Center, Shreveport, 
Louisiana, for depression and anxiety.  A rating decision 
dated in February 2002 again denied entitlement to an 
effective date earlier than May 26, 1990, for the grant of a 
100 percent evaluation for post-traumatic stress disorder 
with depression.  However, the record does not show that the 
veteran was provided with a statement of the case addressing 
his earlier effective date claim.  Accordingly, the Board 
must assume jurisdiction of the issue for which an appeal has 
been initiated and remand the matter for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

The record also indicates that the veteran was not furnished 
with a notice of his rights and responsibilities under the 
VCAA that was tailored to the earlier effective date issue.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

1.  The veteran should be furnished with 
a notice of his rights and 
responsibilities under the VCAA that is 
tailored to his claim of entitlement to 
an effective date earlier than May 26, 
1990, for the grant of a 100 percent 
evaluation for post-traumatic stress 
disorder with depression.  After the 
veteran has been given appropriate time 
in which to respond, the RO should 
adjudicate the issue de novo.  

2.  If the foregoing claim is denied 
after de novo consideration, the RO 
should furnish the veteran and his 
representative with a statement of the 
case and provide them with an opportunity 
to submit a substantive appeal on the 
issue of entitlement to an effective date 
earlier than May 26, 1990, for the grant 
of a 100 percent evaluation for post-
traumatic stress disorder with 
depression.  The veteran and his 
representative are reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
substantive appeal must be submitted 
following issuance of a statement of the 
case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter remanded herein.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



